 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Reginald McHaji Edwards,                          No. CV-18-00226-PHX-JJT (JZB)
10                  Petitioner,                        ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (Doc. 12) (“R&R”) entered by United

16   States Magistrate Judge John Z. Boyle, recommending that the Court deny and dismiss

17   with prejudice the Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254

18   (Doc. 1) filed in this matter. Petitioner timely filed Objections to the R&R (Doc. 13). Upon

19   consideration of the Petition, Response thereto, Reply, R&R and Objections, the Court will

20   adopt the R&R, overrule the Objections and dismiss the Petition.

21          Judge Boyle’s analysis of each of the seven grounds for relief in the Petition is

22   correct, thorough and exhaustive yet succinct. Grounds One (state court entering “not

23   guilty” plea for Petitioner at the hospital without explaining the elements of the offenses

24   charged and without counsel), Two (Petitioner’s pre-trial detention), and Three

25   (Petitioner’s shackling for all state court proceedings) are all waived by his subsequent

26   guilty plea pursuant to plea agreement with the state. Moreover, Petitioner can show no

27   prejudice from any of these grounds in any event. His claim of detention and the advice of

28   counsel and the state court all overbearing his will not to plead guilty in Ground Six is
 1   unexhausted and procedurally defaulted because he never raised it at the state court level,
 2   and has thus deprived the state courts from having the opportunity to review and if
 3   necessary remedy the issue, as is required under AEDPA.
 4          The Court finds Petitioner’s claim of ineffective assistance of counsel in Ground
 5   Four meritless for the reasons set forth in detail in Judge Boyle’s comprehensive analysis.
 6   His actual innocence claim as set forth in Ground Five utterly fails to meet the standard set
 7   forth in Schlup v. Delo, 513 U.S. 298 (1995). Finally, as Judge Boyle correctly concluded,
 8   Petitioner’s claim that he was incompetent to enter a guilty plea due to his sustaining a
 9   frontal bone fracture three years before entry of the plea in this matter is meritless, as he
10   now makes this bare allegation with no evidence or even a suggestion as to why the state
11   trial court should have suspected Petitioner could not understand proceedings, when he
12   answered all of the court’s questions at the change of plea proceeding appropriately and
13   under oath.
14          IT IS ORDERED adopting the R&R (Doc. 12) entered by Judge Boyle in whole and
15   overruling the Objections (Doc. 13) filed by Petitioner.
16          IT IS FURTHER ORDERED denying and dismissing with prejudice the Petition
17   for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (Doc. 1). The Clerk of Court shall
18   enter judgment accordingly and terminate this matter.
19          IT IS FURTHER ORDERED denying Petitioner a Certificate of Appealability and
20   leave to proceed in forma pauperis in this matter, because dismissal of this Petition is
21   justified by a plain procedural bar and reasonable jurists would not find the ruling
22   debatable; neither has Petitioner made a substantial showing of the denial of a
23   constitutional right.
24          Dated this 8th day of March, 2019.
25
26                                          Honorable John J. Tuchi
                                            United States District Judge
27
28


                                                 -2-
